Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

This Agreement (the “Agreement”) is made as of the 31st day of August, 2007
(“Date of Award”), between Medarex, Inc., a New Jersey corporation (the
“Company”), and Christian S. Schade (the “Grantee”).  In consideration of the
agreements set forth below, the Company and the Grantee agree as follows:

 

1.             Grant.  A restricted stock award (“Award”) of 65,000 shares
(“Award Shares”) of the Company’s common stock, $.01 par value per share
(“Common Stock”), is hereby granted by the Company to the Grantee subject to (i)
the terms and conditions hereof, (ii) the provisions of the Medarex, Inc. 2005
Equity Incentive Plan (the “Plan”), a copy of which is attached hereto as
Exhibit A and the terms of which are incorporated by reference herein, and (iii)
the terms and conditions of the Grantee’s employment agreement with the Company
dated January 5, 2004 (the “Employment Agreement”), and (iv) the receipt by the
Company of a stock power endorsed in blank by the Grantee, in the form attached
hereto as Exhibit B.  All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Plan.  The term “Cause” as used
herein shall have the meaning set forth in Section 6.B.(1) of the Employment
Agreement and not in the Plan.  In the event of any conflict between the
provisions of this Agreement, the Employment Agreement and those of the Plan,
the provisions of the Plan shall control.

 

2.             Transfer Restrictions.  None of the Award Shares shall be sold,
assigned, pledged or otherwise transferred, voluntarily or involuntarily, by the
Grantee, except in accordance with the terms of this Agreement and the Plan.

 

3.             Release of Restrictions. 

 

(a) The restrictions set forth in Section 2 above shall lapse on August 31, 2010
with respect to all 65,000 Award Shares, provided, however, that if, prior to
August 31, 2010, the Grantee’s employment with the Company is terminated by the
Company either (i) without Cause or (ii) after giving the Grantee notice of
non-renewal of the Employment Agreement, the restrictions set forth in Section 2
above shall be deemed to have lapsed with respect to 1/36th of the Award Shares
for each month of Grantee’s employment with the Company beginning on August 31,
2007 and ending on Grantee’s termination date.

 

(b) In the event the Grantee’s employment with the Company is terminated prior
to the date the restrictions lapse, as provided in Section 3(a), due to the
Grantee’s retirement, permanent disability, or death, or in cases of special
circumstances, the Committee may, in its sole discretion, when it finds that a
waiver would be in the best interests of the Company, waive in whole or in part
any or all remaining restrictions with respect to the Grantee’s Award Shares.

 

4.             Forfeiture.  Except as set forth in Section 3 above, in the event
the Grantee’s employment with the Company is terminated for any reason prior to
the date the restrictions lapse

 

--------------------------------------------------------------------------------


 

as provided in Section 3 above, the Award Shares for which restrictions have not
lapsed shall be forfeited to the Company.

 

5.             Tender Offer/Merger; Adjustment of Shares.  Notwithstanding
anything contained herein to the contrary:

 

(a)           Award Shares (i) may be tendered in response to a tender offer for
or a request or invitation to tenders of greater than 50% of the outstanding
Common Stock of the Company or (ii) may be surrendered in a merger,
consolidation or share exchange involving the Company; provided, however, that
in each case, in the event such tender offer, request for tender, merger,
consolidation or share exchange does not result in a Change in Control, the
securities or other consideration received in exchange therefore shall
thereafter be subject to the restrictions and conditions set forth herein. 
Notwithstanding anything in the foregoing to the contrary, upon a Change in
Control any and all restrictions on restricted stock shall lapse regardless of
the restriction period established by the Committee and all such restricted
stock shall become fully vested and nonforfeitable.

 

(b)           In the event of any change in the outstanding Common Stock
resulting from a subdivision or consolidation of shares, whether through
reorganization, recapitalization, share split, reverse share split, share
distribution or combination of shares or the payment of a share dividend, the
Award Shares shall be treated in the same manner in any such transaction as
other Common Stock.  Any Common Stock or other securities received by the
Grantee with respect to the Award Shares in any such transaction shall be
subject to the restrictions and conditions set forth herein.

 

6.             Rights as Stockholder.  The Grantee shall be entitled to all of
the rights of a stockholder with respect to the Award Shares held in escrow
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such shares since the Date of Award, even
if some or all of such Award Shares have not yet vested and been released from
the restrictions set forth in Section 2 above.

 

7.             Escrow of Share Certificates.  Certificates for the Award Shares
shall be issued in the Grantee’s name and shall be held in escrow by the Company
until all restrictions lapse or such shares are forfeited as provided herein;
provided, however, that the terms of such escrow shall make allowance for the
transactions contemplated by Section 5 above.  A certificate or certificates
representing the Award Shares as to which restrictions have lapsed shall be
delivered to the Grantee upon such lapse, provided that any withholding
obligations of the Company are satisfied pursuant to Section 9 below.

 

8.             Government Regulations.  Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Award Shares shall be subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

 

--------------------------------------------------------------------------------


 

9.             Withholding Taxes.  The Company shall have the right to require
the Grantee to remit to the Company, or to withhold from other amounts payable
to the Grantee, as compensation or otherwise, an amount sufficient to satisfy
all federal, state and local withholding tax requirements which may arise in
connection with this Award.

 

10.           Tax Consequences.   The acquisition and vesting of the Award
Shares may have adverse tax consequences to the Grantee that may be avoided or
mitigated by filing an election under Section 83(b) of the Code.  Such election
must be filed within thirty (30) days after the date this Award is granted.  The
Grantee hereby acknowledges that it is his responsibility, and not the
Company’s, to file a timely election under Section 83(b) of the Code, even if
the Grantee requests the Company to make such filing on his behalf.

 

11.           Award not a Service Contract.  This Award is not an employment or
service contract, and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on the Grantee’s part to continue in the employ of or
service to the Company, or on the part of the Company to continue the Grantee’s
employment or service.

 

12.           Governing Law.  This Agreement shall be construed under the laws
of the State of New Jersey, without regard to its conflicts of laws principles.

 

IN WITNESS WHEREOF, the Company has caused this Award to be granted on the date
first above written.

 

 

Medarex, Inc.

 

 

 

 

 

By:

  /s/ Howard H. Pien

 

 

 

Howard H. Pien,

 

 

President and

 

 

Chief Executive Officer

 

 

Accepted:

 

 

 

  /s/ Christian S. Schade

 

 

Christian S. Schade – Grantee

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK POWER

 

FOR VALUE
RECEIVED                                                                                                      

 

Please insert Social Security or other

   Identification number of assignee

 

Hereby sell, assign and transfer
unto:                                                                                        

 

                                                                                                                                                    

                                                                                                                                                    

 

(                                ) Shares of the                           
Capital Stock of                                             

 

                                                       standing in my (our)
name(s) on the books of said Corporation represented by Certificate(s) No.(s)
                                                                                                                                                            

 

herewith and do hereby irrevocably constitute and appoint
                                                            

                                                                                                                                                            

Attorney to transfer the said stock on the books of said Corporation with full
power of substitution in the premises.

 

 

Dated:

 

 

By:

 

 

 

 

 

 

Signature Guaranteed*

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* An eligible guarantor is a member of one of the Acceptable Signature Guarantee
Medallion Programs (STAMP, SEMP, NYSEMSP) with a bond limit of $500,000 or more,
or has applied to us and has been accepted by Continental Stock Transfer & Trust
Company as of current date.

 

--------------------------------------------------------------------------------